

 
EXHIBIT 10.2
 


The form of Change in Control Agreement (the “Agreement”) contains blanks where
the multiple of the executive’s base amount and the term of continued benefits
provided under the Agreement vary for certain executives.  The executive
officers who entered into the Agreement, the multiple of the executive’s base
amount and the term of continued benefits provided under the Agreement are
listed in the following chart:



 
Number of Times Base Amount
Term of Continued Benefits
Executive Officer
Section (4 a)
Section (4 b & c)
Kristen L. DiSanto
   
Senior Vice President, Human Resources of the Bank
1 times
12 months
     
Brenda H. Senak
   
Senior Vice President, Risk Management of the Bank
1 times
12 months
     
Mark. K. W. Gim
   
Executive Vice President and Treasurer of the Bancorp and the Bank
2 times
24 months
     






 
 

--------------------------------------------------------------------------------

 

CHANGE IN CONTROL AGREEMENT
 
AGREEMENT made as of this __________ day of _________________ by and among
Washington Trust Bancorp, Inc., a Rhode Island corporation with its principal
place of business in Westerly, Rhode Island (the “Corporation”), The Washington
Trust Company of Westerly, a Rhode Island banking corporation with its principal
place of business in Westerly, Rhode Island (the “Bank”) and _______________
(the “Executive”), an individual presently employed as an executive of the
Bank.  This Agreement supersedes and fully replaces any previous executive
severance agreement.
 
1. Purpose.  The Corporation considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel
employed by the Bank.  The Board of Directors of the Corporation (the “Board”)
recognizes, however, that, as is the case with many publicly held corporations,
the possibility of a Change in Control (as defined in Section 2 hereof) exists
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Corporation and its stockholders.  Therefore,
the Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Corporation
and the Bank’s management, including the Executive, to their assigned duties
without distraction in the face of potentially disturbing circumstances arising
from the possibility of a Change in Control.  Nothing in this Agreement shall be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Corporation and/or
the Bank, the Executive shall not have any right to be retained in the employ of
the Corporation and/or the Bank.
 
2. Change in Control.  For purposes of this Agreement, a “Change in Control”
shall mean the occurrence of any one of the following events:
 
(a) Consummation by the Corporation of (i) a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the beneficial owners of the then
outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 40% of the then outstanding
shares of common stock of the corporation resulting from such a reorganization,
merger or consolidation; (ii) a reorganization, merger or consolidation, in each
case, (A) with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Corporation Common
Stock immediately prior to such reorganization, merger or consolidation,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 40% but less than 50% of the then outstanding
shares of common stock of the corporation resulting from such a reorganization,
merger or consolidation, (B) at least a majority of the directors then
constituting the Incumbent Board do not approve the transaction and do not
designate the transaction as not constituting a Change in Control, and (C)
following the transaction members of the then Incumbent Board do not continue to
comprise at least a majority of the Board; or (iii) the sale or other
disposition of all or substantially all of the assets of the Corporation,
excluding a sale or other disposition of assets to a subsidiary of the
Corporation; or
 
(b) Consummation by the Bank of (i) a reorganization, merger or consolidation,
in each case, with respect to which, following such reorganization, merger or
consolidation, the Corporation does not beneficially own, directly or
indirectly, more than 50% of the then outstanding shares of common stock of the
corporation or bank resulting from such a reorganization, merger or
consolidation or (ii) the sale or other disposition of all or substantially all
of the assets of the Bank, excluding a sale or other disposition of assets to
the Corporation or a subsidiary of the Corporation.
 
For purposes of paragraph (a) above, the term “Incumbent Board” shall mean the
individuals who, as of the date of this Agreement, constitute the Board,
provided that any individual becoming a director subsequent to the date of this
Agreement whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with either an actual or threatened election contest (as such terms are used in

--------------------------------------------------------------------------------


Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended) or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board.
 
3. Terminating Event.  A “Terminating Event” shall mean any of the events
provided in this Section 3 occurring:
 
(a) within 12 months following a Change in Control, termination by the
Corporation and/or the Bank of the employment of the Executive with the
Corporation and/or the Bank for any reason other than for Cause or the death or
disability (as determined under the Corporation’s and/or the Bank’s then
existing long-term disability coverage) of the Executive.  “Cause” shall mean,
and shall be limited to, the occurrence of any one or more of the following
events:
 
(i) a willful act of dishonesty by the Executive with respect to any material
matter involving the Corporation and/or the Bank; or
 
(ii) the commission by or indictment of the Executive for (A) a felony or (B)
any misdemeanor involving moral turpitude, deceit, dishonesty or fraud
(“indictment,” for these purposes, means an indictment, probable cause hearing
or any other procedure pursuant to which an initial determination of probable or
reasonable cause with respect to such offense is made);
 
(iii) the gross or willful failure by the Executive (other than any such failure
after the Executive gives notice of termination for Good Reason) to
substantially perform the Executive’s duties with the Corporation and/or the
Bank and the continuation of such failure for a period of 30 days after delivery
by the Corporation and/or the Bank to the Executive of written notice specifying
the scope and nature of such failure and their intention to terminate the
Executive for Cause.
 
A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Corporation and/or the
Bank, rather than continuing as an employee of the Corporation and/or the Bank
following a Change in Control.  In any proceeding, judicial or otherwise, the
Corporation and/or the Bank shall have the burden of proving by clear and
convincing evidence that the termination of employment was for “Cause.”  For
purposes of clauses (i) and (iii) of this Section 3(a), no act, or failure to
act, on the Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Executive without reasonable belief that the Executive’s act,
or failure to act, was in the best interest of the Corporation and/or the Bank.
 
(b) Within 12 months following a Change in Control, termination by the Executive
of the Executive’s employment with the Corporation and/or the Bank for Good
Reason.  “Good Reason” shall mean the Executive has complied with the “Good
Reason Process” (hereinafter defined) following the occurrence of any of the
following events:
 
(i) a substantial adverse change, not consented to by the Executive,  in the
nature or scope of the Executive’s responsibilities, authorities, powers,
position, functions, or duties from the responsibilities, authorities, powers,
position, functions, or duties exercised by the Executive immediately prior to
the Change in Control; or
 
(ii) a material reduction in the Executive’s annual base salary as in effect on
the date hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all or substantially all
management employees; or
 
(iii) the relocation of the Corporation’s and/or the Bank’s offices at which the
Executive is principally employed immediately prior to the date of a Change in
Control to a location more than 100 miles from such offices, or the requirement
by the Corporation and/or the Bank for the Executive to be based anywhere other
than the Corporation’s and/or the Bank’s offices at such location, except for
required travel on the Corporation’s and/or the Bank’s business to an extent

--------------------------------------------------------------------------------


 
substantially consistent with the Executive’s business travel obligations
immediately prior to the Change in Control; or
 
(iv) the failure by the Corporation and/or the Bank to obtain an effective
agreement from any successor to assume and agree to perform this Agreement, as
required by Section 16.
 
“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Corporation and/or the Bank in writing of the first occurrence of
the Good Reason condition within 60 days of the first occurrence of such
condition; (iii) the Executive cooperates in good faith with the Corporation’s
and/or the Bank’s efforts, for a period not less than 30 days following such
notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding such
efforts, the Good Reason condition continues to exist; and (v) the Executive
terminates his employment within 60 days after the end of the Cure Period.  If
the Corporation and/or the Bank cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.
 
(c) During the period of time after the date that the Corporation and/or the
Bank enters into a definitive agreement (a “Definitive Agreement”) to consummate
a transaction substantially similar to a transaction described in Section 2(c)
or 2(d) hereof, and before the consummation of such transaction, termination by
the Corporation and/or the Bank of the employment of the Executive with the
Corporation and/or the Bank for any reason other than for Cause or the death or
disability (as determined under the Corporation’s and/or the Bank’s then
existing long-term disability coverage) of the Executive, provided, however,
that such termination of the Executive’s employment shall only be considered a
Terminating Event if and when the transaction contemplated by the Definitive
Agreement is consummated and a Change in Control has occurred.
 
4. Special Termination Payments.  In the event a Terminating Event occurs,
provided that the Executive has executed, returned to the Corporation and has
not revoked a general release of claims in a form satisfactory to the
Corporation and the Bank, no later than thirty (30) days after the Date of
Termination, provided that if a Terminating Event occurs pursuant to Section
3(a), no later than thirty (30) days after the Change in Control,
 
(a) the Corporation and/or the Bank shall pay to the Executive an amount equal
to the sum of the following:
 
(i) [______] times the amount of the then current annual base salary of the
Executive, determined prior to any reductions for pre-tax contributions to a
cash or deferred arrangement, a cafeteria plan, or a deferred compensation plan;
and
 
(ii) [______] times the Executive’s average bonus paid in the three years prior
to the Change in Control.
 
The foregoing amount shall be paid in one lump sum payment thirty (30) days
after the Date of Termination provided that if a Terminating Event occurs
pursuant to Section 3(c), the lump sum shall be paid thirty (30) days after the
Change in Control; and
 
(b) the Corporation and/or the Bank shall continue to provide health and dental
insurance to the Executive, on the same terms and conditions as though the
Executive had remained an active employee, for [______] months after the
Terminating Event;
 
(c) the Corporation and/or the Bank shall pay to the Executive all reasonable
legal and arbitration fees and expenses incurred by the Executive in obtaining
or enforcing any right or benefit provided by this Agreement, except in cases
involving frivolous or bad faith litigation initiated by the Executive.  Such
reimbursements shall be made within sixty (60) days after the receipt of
invoices, which invoices shall be submitted by the Executive within thirty (30)
days of receipt.
 
5. Additional Benefits.

--------------------------------------------------------------------------------


 
(a) Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Corporation and/or the
Bank to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Severance Payments”), would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
then the benefits payable under this Agreement shall be reduced (but not below
zero) to the extent necessary so that the sum of all Severance Payments shall
not exceed the Threshold Amount.
 
(b) For the purposes of this Section 5, “Threshold Amount” shall mean three
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.
 
(c) The determination of the reduction provided in Section 5(a) shall be made by
a nationally recognized accounting firm selected by the Corporation and/or the
Bank (the “Accounting Firm”), which shall provide detailed supporting
calculations to the Corporation, the Bank and the Executive within 15 business
days of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Corporation, the Bank or the Executive.  For
purposes of this determination, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the determination is to be made,
and state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  Any determination by the
Accounting Firm shall be binding upon the parties hereto.
 
6. Term.  This Agreement shall take effect on the date first set forth above and
shall terminate upon the earliest of (a) the termination by the Corporation
and/or the Bank of the employment of the Executive for Cause; (b) the
resignation or termination of the Executive for any reason prior to a Change in
Control; or (c) the date which is 12 months and 1 day after a Change in Control.
 
7. Withholding.  All payments made by the Corporation and/or the Bank under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Corporation and/or the Bank under applicable law.
 
8. Notice and Date of Termination; Disputes; Etc.
 
(a) Notice of Termination.  After a Change in Control and during the term of
this Agreement, any purported termination of the Executive’s employment (other
than by reason of death) shall be communicated by written Notice of Termination
from one party hereto to the other party hereto in accordance with this Section
8.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and the Date of Termination.  [Further, a Notice of Termination for
Cause is required to include a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds (2/3) of the entire membership of
the Board at a meeting of the Board (after reasonable notice to the Executive
and an opportunity for the Executive, accompanied by the Executive’s counsel, to
be heard before the Board) finding that, in the good faith opinion of the Board,
the termination met the criteria for Cause set forth in Section 3(a) hereof.]
[For the Chief Executive Officer and President, when such individual or
individuals executes this agreement.]
 
(b) Date of Termination.  “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the term of this Agreement, shall mean the date specified in the Notice of
Termination.  In the case of a termination by the Corporation and/or the Bank
other than a termination for Cause (which may be effective immediately), the
Date of Termination shall not be less than 30 days after the Notice of
Termination is given.  In the case of a termination by the Executive, the Date
of Termination shall not be less than 15 days from the date such Notice of
Termination is given.  Notwithstanding Section 3(a) of this Agreement, in the
event that the Executive gives a Notice of Termination to the Corporation and/or
the Bank, the Corporation and/or the Bank may unilaterally accelerate the Date
of Termination and such acceleration shall not result in a second Terminating
Event for purposes of Section 3(a) of this Agreement.

--------------------------------------------------------------------------------


 
(c) No Mitigation.  The Corporation and/or the Bank agrees that, if the
Executive’s employment by the Corporation and/or the Bank is terminated during
the term of this Agreement, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Corporation and/or the Bank pursuant to Sections 4 and 5
hereof.  Further, the amount of any payment provided for in this Agreement shall
not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Corporation and/or the Bank,
or otherwise.
 
(d) Settlement and Arbitration of Disputes.  Any controversy or claim arising
out of or relating to this Agreement or the breach thereof shall be settled
exclusively by arbitration in accordance with the laws of the State of Rhode
Island by three arbitrators, one of whom shall be appointed by the Corporation
and/or the Bank, one by the Executive, and the third by the first two
arbitrators.  If the first two arbitrators cannot agree on the appointment of a
third arbitrator, then the third arbitrator shall be appointed by the American
Arbitration Association in Boston, Massachusetts.  Such arbitration shall be
conducted in Rhode Island in accordance with the rules of the American
Arbitration Association for commercial arbitrations, except with respect to the
selection of arbitrators, which shall be as provided in this Section
8(d).  Judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.
 
9. Assignment; Prior Agreements.  Neither the Corporation, the Bank, nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party, and without such consent any attempted transfer shall be null and void
and of no effect.  This Agreement shall inure to the benefit of and be binding
upon the Corporation and the Bank and the Executive, as well as their respective
successors, executors, administrators, heirs and permitted assigns.  In the
event of the Executive’s death after a Terminating Event but prior to the
completion by the Corporation and/or the Bank of all payments due him under
Sections 4 and 5 of this Agreement, the Corporation and/or the Bank shall
continue such payments to the Executive’s beneficiary designated in writing to
the Corporation and/or the Bank prior to his death (or to his estate, if the
Executive fails to make such designation).
 
10. Enforceability.  If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
11. Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the Executive and such officer as may be specifically
designated by the Board.  The failure of any party to require the performance of
any term or obligation of this Agreement, or the waiver by any party of any
breach of this Agreement, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.
 
12. Notices.  Any notices, requests, demands, and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage prepaid, to the Executive at
the last address the Executive has filed in writing with the Corporation and/or
the Bank, or to the Corporation and/or the Bank at its main offices, attention
of the Board of Directors, with a copy to the Secretary of the Corporation
and/or the Bank, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of a change of
address shall be effective only upon receipt.
 
13. Effect on Other Plans.  An election by the Executive to resign after a
Change in Control under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Executive for purposes of
interpreting the provisions of any of the Corporation’s and/or the Bank’s
benefit plans, programs or policies.  Nothing in this Agreement shall be
construed to limit the rights of the Executive under the Corporation’s and/or
the Bank’s benefit plans, programs or policies.
 
14. Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Corporation and/or the Bank.

--------------------------------------------------------------------------------


 
15. Governing Law.  This contract shall be construed under and be governed in
all respects by the laws of the State of Rhode Island.
 
16. Obligations of Successors.  The Corporation and/or the Bank shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporation and/or the Bank to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation and/or
the Bank would be required to perform if no such succession had taken place.
 
17. Section 409A.  Notwithstanding anything to the contrary in the foregoing, if
at the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Executive is considered a ‘specified employee’
within the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any payment
that the Executive becomes entitled to under this Agreement would be considered
deferred compensation subject to interest, penalties and additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earlier of (i) six months and one day after the
Executive’s separation from service, or (ii) the Executive’s death.  Any such
deferred payment shall earn simple interest calculated at the short-term
applicable federal rate in effect on the Date of Termination.  On or before the
Executive’s Date of Termination, either the Corporation or the Bank shall make
an irrevocable contribution to a rabbi trust with an independent bank trustee in
an amount equal to the amount of such deferred payment plus interest.
 
IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Corporation and the Bank by their duly authorized officers and by the
Executive, as of the date first above written.
 
 

 

  WASHINGTON TRUST BANCORP, INC.        
 By:
      John C. Warren     Chairman and Chief Executive Officer                
 THE WASHINGTON TRUST COMPANY OF WESTERLY        
 By:
      John C. Warren     Chairman and Chiel Executive Officer                  
           Executive  

 
 
 





